ORDER
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en bane. Sixth Circuit Rule 14 provides as follows:
The effect of the granting of a hearing en bane shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.
It is further ORDERED that the appellant file a supplemental brief not later than Monday, June 2, 1997, and the appellee file a supplemental brief not later than Wednesday, July 2, 1997. The Clerk will schedule this case for oral argument as directed by the court.